DETAILED ACTION
This office action is in response to the claim amendments filed on October 19, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/2022 is being considered by the examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN 108863896A).
With respect to claim 1, Zhao discloses most aspects of the present invention including a hole transporting material, comprising a compound of formula (see below P-22 of Zhao) wherein the formula is a biindolyl compound and a hole transport material used as an organic electroluminescent device (see description, par 7-17 and 21).

    PNG
    media_image1.png
    332
    140
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    15
    153
    media_image2.png
    Greyscale






Furthermore, after further review claim 1 differs from the compound p-22 in Zhao in that a phenyl on a dihydrophenazine group is different from a biphenyl at the corresponding position of the compound in Zhao. The present application provides a solution to a technical problem to provide an alternative hole transport material. The compound of formula in Zhao can provide the technical motivation that a substituent is the phenyl. Therefore, the technical solution of claim 1 is obvious.
With respect to claim 2, Zhao discloses wherein changing the substituent into various substituents to obtain more compounds having similar structures and properties is a conventional technical means in the art. Therefore, claim 2 also lacks an inventive step.

With respect to claim 3, Zhao discloses a preparation method for a compound P-1 (see embodiment 1): in a 500-milliliter three-necked flask, under protection of nitrogen, adding 300 milliliters of dry toluene, 0.05 mol of a compound shown by intermediate 1, 0.12 mol of carbazole, 0.15 mol of sodium tert-butoxide, 0.001 mol of bis(dibenzylideneacetone)palladium, and 0.001 mol of 10% tri-tert-butyl phosphine in toluene solution; heating same to carry out a reflux reaction for eight hours, and cooling to room temperature; adding dilute hydrochloric acid; performing liquid separation; washing an organic layer with water to be neutral, drying the organic layer with anhydrous magnesium sulfate, and then performing separation with a silica gel column; performing elution with ethyl acetate and petroleum ether at the ratio of 1:5 (a volume ratio); concentrating an eluate to be dried; and recrystallizing same with an ethanol/toluene mixed solvent to obtain the compound of formula P-1. Upon comparison, claim 3 differs from Zhao in that raw materials, specific process conditions, and a product are different. On the basis that the product lacks an inventive step, selecting the corresponding raw materials to prepare the required product with reference to the method would be easily conceived of by a person skilled in the art. Therefore, claim 3 also lacks an inventive step.






With respect to claim 4, Zhao discloses wherein

    PNG
    media_image2.png
    15
    153
    media_image2.png
    Greyscale










On the basis that the product lacks an inventive step, selecting the corresponding raw materials to prepare the required product with reference to the method would be easily conceived of by a person skilled in the art. Therefore, claim 4 also lacks an inventive step.
With respect to claim 5, Zhao discloses wherein the second raw material having the lR group comprises at least one of carbazole, phen oxazine, and N, N-dimrnethyl acridine, the catalyst is palladium acetate and tri-tert-butyiphosphine tetratluoroborate and the strong alkali environment is made of sodium t-butoxide.
On the basis that the product lacks an inventive step, selecting the corresponding raw materials to prepare the required product with reference to the method would be easily conceived of by a person skilled in the art. Therefore, claim 5 also lacks an inventive step.
With respect to claim 6, Zhao discloses wherein a molar ratio of the first raw material to the second raw material is 1:1 to 1:3.
On the basis that the product lacks an inventive step, selecting the corresponding raw materials to prepare the required product with reference to the method would be easily conceived of by a person skilled in the art. Therefore, claim 6 also lacks an inventive step.
With respect to claim 7, Zhao discloses wherein the reaction liquid preparation step comprises placing the first raw material, the second raw material, palladium acetate, and tri-tert-butylphosphine tetrafluoroborate in the reaction vessel; passing the reaction vessel through a transition chamber to a glove box containing an argon atmosphere: adding sodium tert-butoxide to the reaction vessel in the glove box; and adding toluene previously dehydrated and deoxygenated to the reaction vessel to obtain the reaction liquid.
On the basis that the product lacks an inventive step, selecting the corresponding raw materials to prepare the required product with reference to the method would be easily conceived of by a person skilled in the art. Therefore, claim 7 also lacks an inventive step.
With respect to claim 8, Zhao discloses wherein the extraction step comprises pouring the mixed solution into ice water; adding dichloromethane to perform multiple extractions; and after multiple extractions, combining organic phases to obtain the mixture; and the purification step comprises: purifying the mixture by silica gel column chromatography using a developing agent to obtain the hole transporting material; wherein the developing agent used in silica gel column chromatography is 
On the basis that the product lacks an inventive step, selecting the corresponding raw materials to prepare the required product with reference to the method would be easily conceived of by a person skilled in the art. Therefore, claim 8 also lacks an inventive step.
With respect to claim 9, Zhao discloses wherein a molar ratio of the first raw material, the second raw material, palladium acetate, tri-tert-butylphosphine tetrafluoroborate, and sodium tert-butoxide is 1:1.2:0.08:0.24:1.2.
On the basis that the product lacks an inventive step, selecting the corresponding raw materials to prepare the required product with reference to the method would be easily conceived of by a person skilled in the art. Therefore, claim 9 also lacks an inventive step.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 108574051A)  in view of Zhao (CN 108863896A).
With respect to claim 10, Ge discloses (Fig 1-2) most aspects of the present invention including:
a substrate layer (2)
a hole injection layer (306) disposed on a surface of the substrate layer;
a hole transport layer (305) disposed on a surface of the hole injection layer away from the substrate layer
an electron blocking layer (304) disposed on a surface of the hole transport layer away from the hole injection layer,
a light emitting layer (4) disposed on a surface of the electron blocking layer away from the hole transport layer
a hole blocking layer (303) disposed on a surface of the light emitting layer away from the  electron blocking layer
an electron transport layer (302) disposed on a surface of the hole blocking layer away from the light emitting layer
an electron injection layer (301) disposed on a surface of the electron transport layer away from the hole blocking layer;
a half-translucent electrode (5) disposed on a surface of the electron injection layer away from the electron transport layer
an optical coupling-out layer (6) disposed on a surface of the half-translucent electrode away from the electron injection layer;
However, Ge does not show wherein the hole transport layer is composed of the hole transporting material according to claim 1.
On the other hand, Zhao discloses a hole transporting material, comprising a compound of formula (see below P-22 of Zhao) wherein the formula is a biindolyl compound and a hole transport material used as an organic electroluminescent device (see description, par 7-17 and 21).

    PNG
    media_image1.png
    332
    140
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    15
    153
    media_image2.png
    Greyscale




 claim 10 differs from the compound p-22 in Zhao in that a phenyl on a dihydrophenazine group is different from a biphenyl at the corresponding position of the compound in Zhao. The present application provides a solution to a technical problem to provide an alternative hole transport material. The compound of formula in Zhao can provide the technical motivation that a substituent is the phenyl. Therefore, the technical solution of claim 1 is obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                     /Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814